DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 1/15/2021.
Claims 1, 2, 5, 6, 8, 11, 12-14 are amended.
Claims 3, 4, 7, 10 and 15 are canceled.
Claims 1, 2, 5, 6, 8, 9 and 11-14 are remaining in the application.
The amended Drawing (Replacement Sheet) is accepted.  Applicant cancels Fig. 10 from the list of the Drawings, which is acceptable; however, applicant has not shown this figure to be removed with strikeouts on Annotated Sheets as required (see para. 8 below).
The amended Title of the Specification is accepted.
Drawings
8.	The Drawings are objected to for the following informality:
Applicant has not provided a marked-up copy of canceled Fig. 10 showing with strikeouts that the Figure has been removed; the marked-up copy should be labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings, as was required in para. 14 of the Final Rejection.
Appropriate correction is required.
Specification
9.	The Specification is objected to because of the following informality:
	Applicant has not removed the written description pertaining to Fig. 10.
Appropriate correction is required.
Claim Objections
10.	Claim 1 is objected to because of the following informalities:
On line 7, the phrase “the front of the” should be - a front of the at least one of the -
Appropriate correction is required.
Allowable Subject Matter
11.	Applicant’s amendment sufficiently overcomes all previous rejections as presented in the Final Rejection mailed on 10/01/202.
12.	In view of the foregoing, the remaining claims 1, 2, 5, 6, 8, 9 and 11-14 are allowed.
Conclusion
13.	This application is in condition for allowance except for the indicated formal matters. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571) 272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
15.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
Daniel V Venne/
Senior Examiner, Art Unit 3617
1/28/2021